Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-8, 10-11, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despres et al. (U.S. Publication 2015/0247605 A1), hereinafter “Despres” in view of Clayton (U.S. Patent 3,762,436) and further in view of Aoki et al. (U.S. Publication 2020/0096113), hereinafter “Aoki”.
In regards to claims 1, 11, and 19, Despres discloses a fluid supply package (200) comprising: a pressure-regulated fluid storage and dispensing vessel (212); a pressure regulator (242, 260) disposed in an interior volume (218) of the dispensing vessel (212) including a housing having a chamber with an inlet (402) and an outlet, the chamber including therein a pressure-sensing assembly with a stationary portion fixed relative to the housing and a movable portion, the stationary and movable portions being interconnected by a bellows structure which is a flexible member that includes diaphragm elements adapted to expand and contract in response to pressure variations in the chamber, wherein the diaphragm elements comprise a series of annular members alternately secured at radially inner and outer regions, wherein opposite ends of the bellows structures is secured to the stationary and the movable portion in order to fully collapse when the poppet closure is operatively coupled to the movable portion and the inlet is closed (see para. [0078]); a damper assembly adapted to dampen oscillations 
The office notes that Despres incorporates U.S. Patent 5,303,734 (hereinafter “Eidsmore”) by reference in its entirety. See para. [0078] or Despres and col. 3, line 65 – col. 4, line 8 of Eidsmore.
Eidsmore discloses that the stationary and movable portions of the pressure regulator are joined by a flexible member which includes a diaphragm and that in the fully collapsed position the poppet closure closes the inlet (see col. 3, line 65 – col. 4, line 8; and Fig. 3).


    PNG
    media_image1.png
    467
    837
    media_image1.png
    Greyscale

Despres does not specifically disclose that an O-ring between the upper poppet surface and the seat structure. However, Clayton teaches a pressure regulator wherein a poppet (20) includes an O-ring member (23). See Figs. 2 and 4 and col. 2, lines 42-49 .
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the poppet of Despres having an O-ring to ensure against fluid leakage in the seated position as taught by Clayton (col. 2, lines 50-55).
While Despres does that the diaphragm elements are alternately secured at radially inner and outer regions, Despres does not explicitly label this technique as a “single weld”. However, Aoki teaches a single welded bellows 15 formed in a bellows form by alternately welding the inner and outer circles of extremely thin metal plates. See para. [0034].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the bellows structure of Despres with a single weld 
In regards to claims 4 and 14, the poppet closure assembly is further comprised of a material of construction having a low level of deformation while under pressure. See para. [0033] sub. para. (5).
In regards to claims 6 and 16, the seating structure of the poppet closure assembly is comprised of a non-metallic material. See para. [0094].
In regards to claims 7 and 17, the bellows structure comprises a material having a thickness and an elasticity con figured to reduce a travel distance of the poppet element within the poppet closure assembly thereby partially attenuating the fluid dispensed from the dispensing vessel. See para. [0033] sub. para. (6).
In regards to claims 8, 18, and 20, the damper assembly includes an axial member, a circumferential sleeve and a spring member, the axial member having a proximal end coupled to the stationary portion and a distal end protruding towards the movable portion, the axial body having the spring member disposed circumferentially about the distal end of the axial member with the circumferential sleeve located about the proximal end of the axial member and in contact with an upper end of the spring member. See amended Fig. 4 below.

    PNG
    media_image2.png
    467
    837
    media_image2.png
    Greyscale

In regards to claim 10, the fluid comprises a fluid for semiconductor manufacturing, manufacturing of flat-panel displays, or manufacture of solar panels. See para. [0075].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despres, Clayton, Aoki and further in view of Eidsmore (U.S. Patent 5,303,734).
Despres discloses all of the elements as discussed above.
Despres further discloses the sleeve is solid in construction. 
Despres does not explicitly disclose the contact surface of the circumferential sleeve relative to an outer surface of the axial member.
However, Eidsmore teaches a very similar pressure regulator wherein an inner surface of a sleeve member (84) contacts an outer surface (94) of an axial body (44).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the sleeve of Despres to contact the outer surface of the .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are focused on the supposed inappropriate modification of the Despres bellows in view of Aoki. However, it is the office’s position that applicant misconstrues the office’s utilization of Aoki.  The bellows structure of Aoki is not substituted for the bellows structure of Despres as applicant argues. Rather, as discussed above, or reiterated below, Aoki is relied on to provide a title (i.e. single weld) to the joining technique disclosed by Depres (i.e. alternately secured at radially inner and outer regions). 
Despres incorporates Eidsmore by reference. Eidsmore explicitly discloses that the diaphragm elements comprise a series of annular members alternately secured at radially inner and outer regions (see col. 3, line 65 – col. 4, line 8; and Fig. 3).
As state above, while Despres does disclose the same manner of securing the diaphragm elements (i.e. alternately secured at radially inner and outer regions), Despres does not explicitly label this technique “single weld”. Aoki discloses that diaphragm elements which are alternately secured at radially inner and outer regions are regarded as “single welded bellows”. As such, it is the office’s position that because the diaphragm elements of Despres and Aoki are secured in the same manner that it is reasonable to regard the bellows structure of Despres as “single welded bellows”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753